Exhibit 10.1 July 19, 2009 Mr. Daniel H. Mudd Dear Dan: It is with great pleasure that we extend to you an offer to join FIG LLC (collectively with Fortress Investment Group LLC and its other affiliates, “Fortress” or the “Company”), as set forth below. This letter, together with the exhibits hereto, is referred to herein as the “Letter Agreement.” Title and responsibilities: Chief Executive Officer (“CEO”).You will report to the Fortress Board of Directors, and you will devote your full working time to Fortress. You will have full responsibility for corporate development and planning, strategy, budgeting, management and operation of the entire public company.All corporate division heads will report directly or indirectly to you, subject to your discretion to reorganize such reports. Among other things, you will: · Represent and act as the primary spokesperson for Fortress on all matters relating to its status as a public company, including with respect to earnings announcements and interactions with analysts; · Be the “Chief Executive Officer” of Fortress Investment Group LLC (NYSE: FIG) for Sarbanes-Oxley and all other regulatory filing purposes; · Act as the Chairman of the Management Committee of Fortress; and · Maintain your existing position as a member of the Board of Directors of Fortress (as described in more detail below). Direct responsibility for the operation of the investment management portion of Fortress’ business will continue to be supervised and operated by the Fortress principals. You acknowledge that as the CEO of a publicly traded company you will become subject to applicable regulatory requirements, including but not limited to the filing of this agreement, the reporting and disclosure of your compensation, benefits and perquisites in the Company’s proxy statement and the reporting of any trading by you in the Company’s securities pursuant to Section 16 of the Securities Exchange Act. Start Date: August 11, 2009 (the “Start Date”). Employment Offer Letter Mr. Daniel Mudd July 19, 2009 Location of Employment; Relocation Expenses: Your location of employment will be Fortress’s principal place of business and headquarters in New York, New York. You agree that you will permanently relocate with your family to the greater New York City metropolitan area no later than August 31, 2010. In connection with your relocation, Fortress agrees that it will reimburse you for reasonable and documented expenses in connection with the move, including but not limited to the costs of moving household goods and mortgage broker expenses, provided that such expenses are coordinated through the Fortress Human Resources Department.Requests for expense reimbursement should be accompanied by documentation of incurred expenses and submitted as soon as possible, but not later than January 15 of the year following the year in which the expense is incurred (the “Reimbursement Request”).The expense reimbursement payment and a corresponding tax gross up payment (adjusted to reflect applicable tax withholding) will be made as soon as practicable, but not later than 45 days after the Reimbursement Request is made.Only expenses that are subject to taxation will be eligible for the tax gross up payment. In addition, Fortress recognizes that you are being asked to sell your primary home on short notice without the benefit of a normal marketing period. Therefore, Fortress will provide reasonable and customary third partly relocation services to facilitate the sale of your primary residence in Washington, D.C. and your immediate move to the New York area. Cash Compensation: Your base salary (“Base Salary”) will initially be paid at the rate of $200,000 per annum, payable in accordance with the regular payroll practices of Fortress.For years after 2010, your Base Salary will be subject to adjustment on an annual basis based on the recommendation of a committee comprised of Wesley Edens, Peter Briger and Michael Novogratz (the “Principals Committee”), which recommendation shall be subject to approval by the Compensation Committee of the Fortress Board of Directors. In each case in which the term “Principals Committee” is used in this Agreement, it shall refer to those individuals identified above as members of that Committee that remain employed by Fortress at the time a particular decision or recommendation is made by such Committee. For calendar year 2009, you will receive a cash bonus of $1.3 million, payable on your Start Date (the “2009 Guaranteed Bonus”). The 2009 Guaranteed Bonus, together with your Base Salary, is intended to constitute the entirety of your cash compensation for calendar year 2009. For calendar year 2010, your Base Salary will remain at $200,000, and you 2 Employment Offer Letter Mr. Daniel Mudd July 19, 2009 will receive a cash bonus of not less than $1.8 million, payable at such time as other Fortress employees generally receive discretionary bonuses in respect of calendar year 2010, which in no event will be later than March 15, 2011 (the “2010 Guaranteed Bonus”). If Fortress terminates your employment without Cause (as defined below), or gives notice to you that it intends to terminate your employment without Cause, or you resign for Good Reason (as defined below), in each case prior to your receipt of the 2010 Guaranteed Bonus, the Company will (subject to your executionof a general release of claims against the Company and its affiliates within the time period prescribed therein, in a form satisfactory to the Company, and non-revocation of such release) pay you the 2010 Guaranteed Bonus on the date on which similarly situated employees are paid their bonuses in respect of 2010, which date shall be no later than March 15, 2011, provided that if such termination without Cause occurs in 2009, then the 2010 Guaranteed Bonus will be paid no later than March 15, 2010. If you resign (or give notice of your resignation) or are terminated for Cause, in each case prior to the payment of the 2010 Guaranteed Bonus, you will not receive the 2010 Guaranteed Bonus. For years subsequent to calendar year 2010, you will be eligibleto receive, as additional compensation, a discretionary annual bonus, which discretionary bonus (if any) will be paid no later than March 15 of the immediately subsequent calendar year. The amount of any discretionary bonus will be determined by a recommendation of the Principals Committee and approved (or denied) by the Compensation Committee of the Fortress Board of Directors. You and the Principals Committee will mutually agree on an appropriate set of performance metrics intended to align your incentives with the maximization of value for the Company’s shareholders, and futurebonus recommendations of the Principals Committee will be based on your performance as measured by such metrics. Payment ofa discretionarybonus in any given fiscal or calendar year does not entitle you to additionalcompensationorany suchbonus in any subsequent year.In order to be eligible for any bonus while employed at Fortress (including the 2010 Guaranteed Bonus, except to the extent otherwise explicitly specified above), you must be an active employee at, and not have given or received notice of termination prior to, the time of the bonus payment. 2009 Fortress Stock Grant: In connection with your employment hereunder, you will be granted $500,000 in value of Class A Shares of Fortress Investment Group LLC (the 3 Employment Offer Letter Mr. Daniel Mudd July 19, 2009 “2009 Equity Grant”). Such grant shall vest as of January 1, 2010, subject to your continuing employment with Fortress at that time and your not having given or received notice of termination of employment as of such date. For purposes of clarity, Fortress anticipates withholding an applicable portion of the vested shares in order to fund tax withholding payments, and you will be vested in the net number of shares. The 2009 Equity Grant will be priced based upon the average closing price of Class A Shares of Fortess Investment Group LLC over the 30 trading day period preceding January 1, 2010, as determined by Fortress in good faith. The shares constituting the 2009 Equity Grant will be non-transferable by you for a period of 3 years from their vesting. Long Term Equity Grant: In connection with your employment hereunder, you will be granted equity interests in Fortress Investment Group LLC in the form of restricted stock units (“RSUs”) pursuant to the Fortress Investment Group LLC 2007 Omnibus Equity Incentive Plan. Effective upon your Start Date, you shall receive an award (your “Long Term Grant”) of $25,000,000 (twenty-five million dollars) in value of RSUs (priced as described below), which award will be subject to the terms and conditions (including, without limitation, as to vesting and forfeiture) to be set forth in a definitive grant agreement that will govern your grant (the “Grant Award Agreement”).
